ORDER
PER CURIAM.
Kenneth Howard (Defendant) appeals from the trial court’s judgment entered upon his conviction by a jury of second degree (felony) murder, Section 565.021.1(2),1 first degree burglary, Section 569.160, and armed criminal action, Section 571.015. The trial court found Defendant to be a prior offender and imposed consecutive sentences of life, fifteen years, and one hundred years for each of the charges respectively.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. All statutory citations are to RSMo 1986.